Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected because Claim 1 recites the limitation "the handle" and “basket tip” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 recites the limitation "the handle" and “basket tip” in line 14.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 6,345,843 B1) in view of Gaal et al. (US 2012/0119045 A1).
Regarding claim 1, Barnes discloses a detachable snowboard pole attachment assembly (Fig. 5), the snowboard pole assembly comprising: a snowboard (snow board 1) having atop surface and two boot bindings (bindings 30; Fig. 5); a plurality of clamps (holders 13) affixed/adhered to the top surface of the snowboard (Col. 3, Lns. 65-67), the clamps are staggered across the top surface of the board (Fig. 5) and are 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have rearranged Barnes’ holders 13 to provide for the claimed orientation, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The purpose for making the modification would be to secure and accommodate a foldable pole in a folded state. For example, the claimed orientation would be beneficial in securing the type of collapsible pole that is capable of being folded into segments. As such, each pole segment is capable of being secured to the board by a designated clamp.
	It is well known in the pole clamping art to provide clamps having a roller, a baseplate and a plurality of prongs in order to securely retain a pole.  Gaal et al. teaches clamps that have rollers (rollers 1204 & 1208), a baseplate (baseplate 1210; Figs. 7-9) and a plurality of prongs (prongs 1202 & 1206) in order to securely retain a pole (pole 11; Fig. 8).  Based on the teaching of Gaal et al. it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant 

	Regarding claim 14, Barnes as modified by Gaal et al. discloses the snowboard pole attachment assembly of claim 13.  Barnes further discloses wherein the clamps are adhered to the top surface of the snowboard (Col. 3, Lns. 65-67).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618